Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschfield et al. (“Efficacy of obeticholic acid in patients with primary biliary cirrhosis and inadequate response to Ursodeoxycholic acid,” Gastroenterology, 2015, Vol. 48, pp 751-761.)
Hirschfield et al disclose a clinical trial wherein patients with primary biliary cirrhosis and inadequate response to Ursodeoxycholic acid were treated with obeticholic acid in dosage of 10 mg, 25 mg, or 50mg once daily for 3 month, and for some of the patients, the treatment is up to 12 months. Patients with history or presence of hepatic decompensation are excluded from the trial. The results are positive. See, pages 751-752 and page 759, the last paragraph.
Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oakes (“Video: PBC patients with compensated cirrhosis fare well on obeticholic acid,” MD edge HCV Hub, published date: November 17, 2016 https://www.mdedge.com/hcvhub/article/118361/hepatology/video-pbc-patients-compensated-cirrhosis-fare-well-obeticholic-acid ) 
Oakes reveal that patients with primary biliary cholangitis (PBC) who have compensated

cirrhosis, according to an analysis of data from POISE, the pivotal clinical trial for approval of OCA for PBC. In the trial, one group of patients is treated with obeticholic acid at a dose of 10mg/day. See, the entire document.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Neuschwander-Tetri et al (“Farnesoid X receptor ligand obeticholic acid for non-cirrhotic, non-alcoholic steatohepatitis (FLINT): a multicenter, randomized, placebo-controlled trial” Lancet, 2015, Vol 385, pp 956-965) in view of Steiner et al. (US 2016/0074419 A1), Hirschfield et al. (“Efficacy of obeticholic acid in patients with primary biliary cirrhosis and inadequate response to Ursodeoxycholic acid,” Gastroenterology, 2015, Vol. 48, pp 751-761.) and Applicants’ admission that Cirrhosis is known as an advanced stage of NASH due inflammation and progressive fibrosis. See, the Background section of the specification.   
Neuschwander-Tetri et al discloses a clinical trial of obeticholic acid for treating non-cirrhotic, non-alcoholic steatohepatitis, a multicenter, double-blind, placebo-controlled, parallel group, randomized clinical trial at medical centers in the USA in patients with non-cirrhotic, non-alcoholic steatohepatitis to assess treatment with obeticholic acid given orally (25 mg daily) or placebo for 72 weeks. See, the abstract. In this randomized, placebo-controlled, clinical trial, 
	Neuschwander-Tetri et al do not teach expressly treatment of compensated cirrhosis in a subject in need thereof, wherein the compensated cirrhosis is associated with non-alcoholic steatohepatitis (NASH).
However, Hirschfield et al disclose a clinical trial wherein patients with primary biliary cirrhosis and inadequate response to Ursodeoxycholic acid were treated with obeticholic acid in dosage of 10 mg, 25 mg, or 50mg once daily for 3 month, and for some of the patients, the treatment is up to 12 months. The patients with history or presence of hepatic decompensation are excluded. The results are positive. See, pages 751-752 and page 759, the last paragraph. Steiner et al. reveal that obeticholic acid has been known in the art for treatment or prevention of a FXR mediated disease or condition, cardiovascular disease or cholestatic liver disease, and for reducing HDL cholesterol, for lowering triglycerides in a mammal, or for inhibition of fibrosis. See, the abstract. Obeticholic acid has been particularly known in the art for treatment of liver fibrosis, liver damage due to progressive fibrosis, primary biliary cirrhosis, non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH). See, particularly, paragraphs 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use obeticholic acid for treatment of NASH patients with compensated cirrhosis.
A person of ordinary skill in the art would have been motivated to use obeticholic acid for treatment of NASH patients with compensated cirrhosis because obeticholic acid has been particularly known for treating NASH and for treating liver fibrosis. Liver fibrosis is the characteristic symptom of cirrhosis associated with NASH. Further, obeticholic acid has demonstrated efficacy against compensated cirrhosis. As to the particular amounts of obeticholic acid, note, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, note, daily dosage of 10 mg and 25 mg have been particularly used in various trials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627